Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species C (Figures 4 and 5) or Species Set 1, Species E (Figure 14) of Species Set 2, and Species ZD (Figure 9) of Species Set 3 in the reply filed on June 16, 2021 was acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.
Specification
The disclosure is objected to because of the following informalities:
On page 1 of the specification, the continuing data was not amended properly in that parent application 14/643385 that was previously added was removed without strikethrough.  Therefore, of providing the current status of the parent application still remains.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 5, on lines 2-4, the language “plus the variation in optical power produce by measured spherical aberrations of a spherical optic having a nominal optical power that is equal to the third optical power of the outer zone” is indefinite because it is based on an unmeasured or unspecified value. For this reason, one of ordinary skill could not reasonably determine this value based upon the claim limitation alone. Furthermore, the specification fails to limit this language such that one would know the metes and bounds of the claim language.  Therefore, the Examiner will interpret this claim language to mean that the optical power of the entire clear aperture can vary up to 1.5 Diopters.
	Regarding claims 6, 11, 13, and 14, the limitations are based upon parameters that are not ascertainable, and therefore, the scope of these claims are unclear. For example, "power is selected based on at least one of an observed structure of the eye” (see claim 11) is based upon an eye structure that it not set forth or based upon a request from a patient that is not limited. In claim 6, "a measured spherical aberration of the cornea of the eye” is based upon an unmeasured parameter. In claim 13, "based on an average measured ocular aberration of the eyes of a selected population” is also based upon measured properties that have not been set forth or defined. Claim 14 incorporates the language of claim 13 and also bases the limitations on a group of people of undetermined vision insufficiencies.  
Double Patenting
Claims 1-3, 5, 7, 9, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 8,974,526. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that the present claims are rendered clearly obvious by the patented claims alone.
Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive with respect to all the rejections of record.
The Applicant traverses the Section 112(b) by stating that amendments were made to address the Examiner’s concerns.  Upon review of the claims, the Examiner asserts that the same fundamental problem exists that the values are based upon undeterminable parameters.
With regard to the double patenting rejection, the Applicant merely reserved to right to file a Terminal Disclaimer when the claims are found otherwise allowable.  For this reason, the rejection has been maintained.
Regarding the prior art rejections, the Examiner has withdrawn said rejections because the arguments pertaining thereto have been found persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774